Citation Nr: 0900835	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-31 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a cerebrovascular accident, to include 
weakness of the left lower extremity.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a mid-brain infarction, to include occasional 
loss of balance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from December 1967 
to July 1972 and from February 1973 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

In April 2007, the Board remanded the veteran's increased 
rating claims to the RO, through the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.  Following completion of the requested actions, 
as well as a continued denial of the issues on appeal, the 
AMC returned the appeal to the Board for further appellate 
review.  

In a September 2008 statement, the veteran's representative 
raised the issues of entitlement to a total disability rating 
based on individual unemployability and entitlement to 
service connection for a psychiatric disorder, asserted to be 
secondary to service-connected disabilities.  These claims 
are not inextricably intertwined with the current appeal and 
are, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Cerebrovascular accident residuals are manifested by 
subjective complaints of overall tiredness and weakness but 
by essentially negative objective evaluation findings.  

2.  Moderately severe incomplete paralysis of the sciatic 
nerve has not been shown.  

3.  Mid-brain infarction residuals are manifested by mild 
unsteadiness and gait disturbance with no doctor-prescribed 
bedrest or incapacitation.  

4.  Cerebellar gait attacks occurring from one to four times 
a month have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
20 percent for residuals of a cerebrovascular accident, to 
include weakness of the left lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code (DC) 8520 (2008).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of a mid-brain infarction, to include occasional 
loss of balance, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.87, 
DC 6205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  



Left Lower Extremity Weakness

Initially, by a May 2003 rating action, the RO granted 
service connection for residuals of a cerebrovascular 
accident, to include weakness of the left lower extremity (20 
percent, effective from December 30, 2002).  As the present 
appeal arises from an initial rating decision which, in 
essence, established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings.  In other words, 
consideration will be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable rating criteria, evidence of 
moderate incomplete paralysis of the sciatic nerve warrants a 
20 percent rating.  The next higher evaluation of 40 percent 
requires evidence of moderately severe incomplete paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2008).  

Throughout the current appeal, the veteran has consistently 
described overall tiredness and weakness.  In particular, he 
maintains that, because of these symptoms, he cannot stand 
too long.  An April 2003 VA miscellaneous neurological 
disorders examination demonstrated decreased muscle tone of 
the left quadriceps (as compared to the right quadriceps), 
mild decreased strength of the left lower extremity with 
marching, and a trace of give-out weakness on standing with 
the feet together.  

Significantly, however, both the April 2003 and April 2008 VA 
miscellaneous neurological disorders examinations also 
demonstrated normal bilateral and equal deep tendon reflexes, 
normal strength testing to gravity and resistance, intact 
basic and pinprick sensations, and no atrophy, hypertrophy, 
palpable spasms, or tenderness.  In fact, at the April 2003 
evaluation, the examiner found no weakness with walking or 
balance problems.  Also, at the April 2008 examination, the 
veteran denied experiencing any weakness, and the examiner 
concluded that the evaluation provided no evidence of 
stroke-related peripheral neuropathy or radiculopathy.  

Further, at the April 2003 evaluation, the veteran denied 
receiving any current treatment.  Also, at the April 2008 
examination, he denied receiving any pertinent medical care 
within the past 12 months.  Indeed, VA medical records that 
have been obtained and associated with the claims folder do 
not reflect any treatment for left lower extremity weakness.  

Based on these essentially normal objective evaluation 
findings as well as the lack of need for treatment for the 
service-connected disability, the Board concludes that the 
service-connected residuals of a cerebrovascular accident, to 
include weakness of the left lower extremity, is manifested 
by no more than moderate incomplete paralysis.  There is, 
therefore, no basis to award a disability rating greater than 
the currently-assigned evaluation of 20 percent for this 
disability at any time during the current appeal.  Because 
the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable.  Hence, the appeal is denied.  

Loss of Balance

Initially, by a June 1989 rating action, the RO granted 
service connection for residuals of a mid-brain infarction 
(10 percent, effective from August 1, 1988).  Thereafter, by 
a November 1989 decision, the RO redefined this disorder as 
residuals of a mid-brain infarction with occasional loss of 
balance and equilibrium and awarded an increased evaluation 
of 30 percent, effective from August 1, 1988.  This 
disability remains evaluated as 10 percent disabling.  

This service-connected disability has been rated, by analogy, 
to impairment resulting from Meniere's syndrome.  Under the 
applicable rating criteria, evidence of hearing impairment 
with vertigo occurring less than once a month, with or 
without tinnitus, warrants a 30 percent evaluation.  The next 
higher rating of 60 percent requires evidence of hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  38 C.F.R. § 4.87, DC 6205 (2008).  

During the appeal, the veteran has reported losing his 
balance when he put on his clothes.  While he initially 
described only sometimes losing his balance when he walked, 
he reported more recently that his disequilibrium was 
persistent.  In this regard, the Board notes that the April 
2003 and April 2008 VA examinations reflect the presence of 
mild cerebellar ataxia (as is evidenced by wide-based stance 
and gait).  

Importantly, however, the veteran has denied vertigo, nausea, 
doctor-prescribed bedrest, or incapacitation in the last 
12 months.  Further, neurological evaluations have been 
essentially negative.  

In fact, this service-connected disability has not required 
outpatient treatment.  At the April 2003 evaluation, the 
veteran denied receiving any current treatment.  Also, at the 
April 2008 examination, he denied receiving any pertinent 
medical care within the past 12 months.  Indeed, VA medical 
records that have been obtained and associated with the 
claims folder do not reflect any treatment for balance 
problems.  

The Board acknowledges the objective evaluation findings of 
residual unsteadiness and gait disturbance.  Significantly, 
however, this symptomatology has been described as mild with 
no doctor-prescribed bedrest or incapacitation.  In fact, the 
objective evaluation findings have been essentially negative.  

In light of these facts, as well as the lack of need for 
treatment for the service-connected disability, the Board 
concludes that cerebellar gait attacks occurring from one to 
four times a month has not been shown.  There is, therefore, 
no basis to award a disability rating greater than the 
currently-assigned evaluation of 30 percent for this 
disability at any time during the current appeal.  Because 
the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable.  Hence, the appeal is denied.  

In reaching these decisions, the Board has considered the 
appropriateness of additional laws and regulations.  
Specifically, in a September 2008 statement, the veteran's 
representative asserted that pain was "a major part of the 
veteran's disabilities."  In this regard, the Board notes 
that, in an April 2007 statement, the veteran stated that his 
left side hurt intermittently throughout the day and that he 
had trouble walking with his left leg when he first arose in 
the morning.  As such, the representative maintained that the 
Board should consider the appropriate regulation pertaining 
to functional loss or weakness due to pain.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered.  Specifically, determinations should 
be made that adequately portray the extent of the functional 
loss "in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 
(2008) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability . . . [and] to recognize actually 
painful, unstable, or malaigned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint").  

As has been discussed herein, however, the service-connected 
residuals of a cerebrovascular accident/mid-brain infarction 
have been defined as weakness of the left lower extremity and 
occasional loss of balance-neurological symptoms.  See 
38 C.F.R. § 4.124a, DC 8520.  Significantly, the examinations 
conducted during the current appeal have not reflected the 
presence of orthopedic problems (to include those manifested 
by limitation of motion of a joint of either lower extremity) 
associated with these service-connected disabilities.  
Consequently, the Board finds that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 are not for application in this 
appeal.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, while a 100 percent rating will be awarded for 
the first 6 months following a thrombosis of brain vessels, 
this disorder will then be evaluated based on the severity of 
the residuals (with a minimum rating of 10 percent).  
38 C.F.R. § 4.124a, DC 8008.  As the Board has discussed 
herein, the residuals of the veteran's cerebrovascular 
accident/mid-brain infarction-to include his left lower 
extremity weakness and his occasional loss of balance-are 
not of such severity as to warrant ratings greater than the 
currently-assigned evaluations.  

Further, the Board has considered the lay statements of 
record.  The veteran is competent to report symptoms because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As a layperson, however, he is not competent to offer 
opinions on a medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 
2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's left lower extremity weakness and his loss of 
balance-has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in these examination reports) 
directly address the criteria under which these 
service-connected disabilities are evaluated.  As such, the 
Board finds these records to be more probative than the 
subjective evidence of complaints of increased 
symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that increased 
ratings for the residuals of a cerebrovascular accident (to 
include weakness of the left lower extremity) and the 
residuals of a mid-brain infarction (to include occasional 
loss of balance) are not warranted for any portion of the 
rating period on appeal.  In reaching this conclusion, the 
Board also finds that the benefit-of-the-doubt doctrine has 
been applied where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's residuals of a 
cerebrovascular accident (to include weakness of his left 
lower extremity) and his residuals of a mid-brain infarction 
(to include occasional loss of balance) required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  In fact, 
he has not received outpatient treatment for these conditions 
during the current appeal.  

Although the veteran maintains that his service-connected 
residuals stroke prevent him from working because he can no 
longer operate a forklift or drive a truck, the claims folder 
contains no competent evidence that these service-connected 
disorders prevent him from working in more sedentary 
employment.  Indeed, the veteran has admitted that his 
failure to obtain management-level jobs is due to reasons 
other than his service-connected disabilities-such as 
insufficient education in a particular field as well as a 
lack of computer knowledge.  

Further, as the veteran's wife asserted in an undated 
statement received during the current appeal, the veteran's 
problems at work stem from his double vision.  Importantly, 
service connection for an eye disorder has been denied on 
several occasions.  

In any event, at the VA miscellaneous neurological disorders 
examination recently conducted in April 2008, the veteran 
admitted that he worked full-time as an inspector in a 
warehouse.  Significantly, the report of this evaluation 
includes a notation that the veteran was independent in his 
activities of daily living and had no significant impediment 
to his usual occupation.  Although the veteran described some 
problems at work, he associated such problems with a recent 
suspension due to inappropriate statements that he had made.

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the veteran's residuals of a 
cerebrovascular accident (to include weakness of his left 
lower extremity) and his residuals of a mid-brain infarction 
(to include occasional loss of balance) result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Thus, consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for these 
disabilities for any portion of the rating period on appeal.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Left Lower Extremity Weakness.  The veteran's left lower 
extremity claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

As to VA's duty to assist, the RO associated VA treatment 
records with the file and accorded the veteran pertinent VA 
examinations in April 2003 and April 2008.  In September 
2008, he asked VA to wait at least 30 days before deciding 
his claim in order to give him an opportunity to submit 
additional information or evidence that he had.  Despite this 
request, however, the veteran failed to submit any additional 
information or evidence.  Consequently, the Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Loss Of Balance.  For an increased-compensation claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating for loss of balance disorder-as this is the premise 
of the claim.  It is therefore inherent that the veteran had 
actual knowledge of the rating element of this issue.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for this 
claim on appeal by April 2007 correspondence.  Any questions 
as to the appropriate effective date to be assigned are moot 
as this claim has been denied.  

The Board acknowledges that the February 2003 and April 2007 
VCAA letters do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the February 2003 VCAA letter informed 
him of his opportunity to submit current medical evidence 
reflecting recent pertinent treatment.  Also, the April 2007 
correspondence notified him of his opportunity to submit 
evidence (such as doctors' statements, reports of physical 
and clinical (including X-ray) findings, and dates of tests 
and examinations) showing that his loss of balance disability 
has increased in severity.  

The April 2007 correspondence also notified him of his 
opportunity to submit his own statements in which he 
"completely describe[s] . . . [his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [his] disability."  

Additionally, the July 2004 statement of the case (SOC) 
informed the veteran of the specific rating criteria used in 
the evaluation of his service-connected loss of balance 
disability.  The SOC further advised him of the rating 
considerations of 38 C.F.R. § 4.1 which explain that the 
percentage ratings assigned are based upon the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  

Based on this evidence, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim for an increased rating for his 
loss of balance disability.  

Moreover, the veteran has demonstrated actual knowledge of 
what was needed to support his increased rating claim.  
Specifically, during the two VA evaluations conducted during 
the current appeal, as well as in various statements 
submitted, he discussed the signs and symptoms of his loss of 
balance disability-with particular emphasis on the impact 
that this disorder had on his daily life and employment.  
These statements demonstrate his actual knowledge in the 
understanding of the information necessary to support his 
increased rating claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  As previously discussed herein, this duty 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As previously discussed herein, the RO associated VA 
treatment records with the file and accorded the veteran 
pertinent VA examinations in April 2003 and April 2008.  In 
September 2008, he asked VA to wait at least 30 days before 
deciding his claim in order to give him an opportunity to 
submit additional information or evidence that he had.  
Despite this request, however, the veteran failed to submit 
any additional information or evidence.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this increased 
rating claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial rating in excess of 20 percent for residuals of a 
cerebrovascular accident, to include weakness of the left 
lower extremity, is denied.  

A rating in excess of 30 percent for residuals of a mid-brain 
infarction, to include occasional loss of balance, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


